DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered. Applicant’s arguments regarding claim 1 are persuasive and claim 1 is allowable. Regarding claim 41, applicant argues the dovetail connection in Windhager is formed via a different direction compared to the connection in Hess because in Windhager a bottom surface of a first component is placed above a top surface of the second component and they move such that the projection engages with the recess while in Hess each portion moves linearly toward each other to engage the ratchet connection. This is not persuasive because both references teach joining two components via a dovetail connection. In both Windhager and Hess the female dovetail shaped recess receives a male dovetail shaped recess, and the direction of the connection is the same. Applicant argues that the combination of Windhager and Hess fails to teach or suggest a proximal end surface of the first end portion includes a plurality of pawls or a shell includes a recess where an inner surface, closest to the apex of the recess includes teeth extending radially away from the inner surface toward the rim. First, the claim does not require teeth extending toward the rim. Second, the new limitations of claim 41 are directed to new matter and are indefinite as discussed in 
Election/Restrictions
Claims 1-3, 6, 15, and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7 and 8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  In claim 7, line 3, --a-- should be inserted before “first surface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 42, 45, 47, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose teeth located at an inner surface of the recess located closest to the apex portion and does not disclose teeth extending toward the second shell surface. Claim 41 defines a shell extending from a rim to an apex portion. This is interpreted as extending from the top rim portion to the bottom apex region of the shell as shown in at least figs. 2A and 2B of the application. There is no disclosure of teeth located at an inner surface of the recess located closest to the apex/bottom portion. Claim 41 further requires a thickness between a first shell surface and a second shell surface and a recess that extends into the first shell surface from the rim towards the apex portion. Based on the figures, the first shell surface must be the outer surface of the shell since the recess extends from the outer surface towards the inner surface (see figs. 2A-5). Claim 41 further requires that the teeth extend “toward the second shell surface”. There is no support in the specification for the teeth extending 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 41, 42, 45, and 47-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 3 recites “a receptacle of the second portion” but claim 7 already states that “the second portion of the locking mechanism includes a recess”. It appears that the receptacle is the same as the recess. Please clarify if the receptacle is an additional feature from the recess or if the receptacle is the same as the recess. If it is an additional feature, please point out support in the figures/description. Also, it is unclear if the first portion and the second portion of claim 8, lines 2-3 are the first and second portions of the locking mechanism or other first and second portions (for instance first and second end portions are also claimed in claim 7).
Claim 41 defines a shell extending from a rim to an apex portion. This is interpreted as extending from the top rim portion to the bottom apex region of the shell as shown in at least figs. 2A and 2B of the application. Claim 41 requires that the teeth are located “at an inner surface of the recess located closest to the apex portion”. It is unclear how the teeth could extend from a surface located closest to the bottom/apex portion. Fig.4 of the application shows the teeth located on a surface located closest to an inner surface of the shell and not a surface closest to the apex portion. Please clarify. 
a recess that extends into the first shell surface from the rim towards the apex portion. Based on the figures of the application, the first shell surface must be the outer surface of the shell since the recess extends from the outer surface towards the inner surface (see figs. 2A-5). Therefore, it is unclear how the teeth could extend toward the second/inner shell surface when the figures show the teeth extending outwardly in the direction of the first/outer shell surface. Please clarify the location of the teeth such that the location is consistent with the figures of the application.
Claim 47, line 11 refers to “the mounting element thickness” which is unclear because both first and second mounting element thicknesses are defined by the claim.
Claim 49 lines 2-3 recites “a plurality of contourable portions including the first mounting element positioned between each mounting element of the plurality of mounting elements”. It is unclear how the contourable portions could include the first mounting element. It is further unclear what is meant by the first mounting element positioned between each mounting element.
Allowable Subject Matter
Claims 1-3, 6, 15, and 16 are allowed.
Claim 7 would be allowable if amended to overcome the claim objections.
Claims 8 and 49-51 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774